MEMORANDUM**
Jonathan Paul Jude appeals pro se the decision of the Tax Court finding him lia*584ble for the income taxes in his notice of deficiency, together with a $500 penalty under 26 U.S.C. § 6673 for filing a petition for redetermination of tax liability solely in order to protest the federal tax laws, and for failing to file a tax return for 1998. We affirm for the reasons stated in the Tax Court’s bench opinion issued on March 14, 2001.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.